Name: 81/298/EEC: Commission Decision of 14 April 1981 approving the programme for the stimulation of agricultural development in the west of Ireland, pursuant to Council Regulation (EEC) No 1820/80 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  agricultural policy;  Europe;  economic policy
 Date Published: 1981-05-08

 Avis juridique important|31981D029881/298/EEC: Commission Decision of 14 April 1981 approving the programme for the stimulation of agricultural development in the west of Ireland, pursuant to Council Regulation (EEC) No 1820/80 (Only the English text is authentic) Official Journal L 124 , 08/05/1981 P. 0038 - 0038COMMISSION DECISION of 14 April 1981 approving the programme for the stimulation of agricultural development in the west of Ireland, pursuant to Council Regulation (EEC) No 1820/80 (Only the English text is authentic) (81/298/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1820/80 of 24 June 1980 for the stimulation of agricultural development in the less-favoured areas of the west of Ireland (1), and in particular Article 3 thereof, Whereas the Irish Government forwarded on 3 March 1981 the programme for the stimulation of agricultural development in the west of Ireland; Whereas the said programme comprises all the particulars, provisions and measures listed in Article 2 of Regulation (EEC) No 1820/80 which ensure that the objectives of the said Regulation may be achieved; Whereas, however, as regards the orientation of production provided for in Title IV of the said Regulation, the conditions whereby the programme seeks to promote the breeding of cattle for meat production and/or sheep farming are insufficient to bring about such reorientation : whereas, consequently, these conditions should be supplemented; Whereas the investment aids which may be granted to the farmers covered by the programme should also be specified; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the stimulation of agricultural development in the west of Ireland, forwarded by the Irish Government pursuant to Regulation (EEC) No 1820/80 on 3 March 1981, is hereby approved. 2. The programme is approved on condition that: - the plan for the physical improvement of a farm,as referred to in Article 10 (1) (d), shows that oncethe investments provided for in the plan havebeen carried out, sales of beef and veal and/orsheepmeat do not account for a smaller proportionof the farm's animal derived sales than before, - the amount of cash aid granted towards the investmentsprovided for in the plan does not exceedthe equivalent of the aid provided for in the firstparagraph of Article 11 of Regulation (EEC) No1820/80; - the investment aid granted subsequently tofarmers who have received the investment aidprovided for in the programme and who do notimplement the development plan pursuant toArticle 4 of Directive 72/159/EEC does not exceedthat provided for in Article 12 of Directive75/268/EEC or the first subparagraph of Article 14(2) of Directive 72/159/EEC. Article 2 This Decision is addressed to Ireland. Done at Brussels, 14 April 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 180, 14.7.1980, p. 1.